Name: Commission Regulation (EEC) No 104/86 of 20 January 1986 extending the period of validity of retrospective control of imports of footwear into the Community
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries
 Date Published: nan

 22. 1 . 86 Official Journal of the European Communities No L 16/5 COMMISSION REGULATION (EEC) No 104/86 of 20 January 1986 extending the period of validity of retrospective control of imports of footwear into the Community pressure exercised by imports into the Community of footwear and the resultant threat of injury to the Commu ­ nity producers of like or directly competing products, continue to apply ; Whereas it is therefore necessary to prolong this retro ­ spective control, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 (3) thereof, Having regard to Council Regulations (EEC) No 1765/82 and (EEC) No 1766/82 of 30 June 1982 establishing common rules for imports from State-trading countries and from the People's Republic of China (2), and in parti ­ cular Articles 10 (3) and 10 (4) thereof, respectively, Consultations having been held within the committees set up under Article 5 of the said Regulations, Whereas, by Decision 78/560/EEC (3), as last amended by Regulation (EEC) No 2854/79 (4), the Commission esta ­ blished retrospective control of imports of footwear into the Community ; whereas, by Regulation (EEC) No 3533/84 (*), the period of validity of that Decision was extended to 31 December 1985 ; Whereas the reasons which originally led the Commis ­ sion to take such action, that is to say the considerable HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Decision 78/560/EEC is hereby extended to 31 December 1986 . Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. It is applicable from 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 195, 5 . 7 . 1982, pp. 1 and 21 . O OJ No L 188 , 11 . 7. 1978 , p. 28 . (4) OJ No L 323 , 19 . 12 . 1979 , p. 6 . n OJ No L 330, 18 . 12 . 1984, p. 7.